DETAILED ACTION
Information Disclosure Statement
The information disclosure statements have been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1,2,4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagayama et al. U.S. 2018/017033 in view of Yoshinaga 8,220,878 and JP 2000223856 (JP ‘856).
Regarding claim 1 Sagayama shows an electronic component assembly for a brake device as shown at 1 in figure 1.  Note the device is positioned between a master cylinder 25 and wheel cylinder 22.  Sagayama further shows a housing 12,14, an ‘electrical component’ 3,7,11, where the housing 12,14 and electrical component 3,7,11 are affixed to a base body 10, where the electrical component 3,7,11 includes a connection terminal 16 capable of being press- fit into a throughole of a control board 7a provided in the housing 12,14.   

The reference to JP ‘856 shows an electrical component for a vehicle and an adhesion margin at 23,35 for an adhesive 40 in figure 4.
To have provided an adhesion margin, or groove, on the mating surface of the electrical component 12 (facing 17a-- (see figs 9,11) and facing the base body 10 would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed simply to provide a convenient space for which an adhesive and/or adhesive- seal combination could be introduced.  This may have a more improved affect for the prevention of the ingress of dirt/debris/moisture.
 Yoshinaga shows an electronic device for a brake system and is relied upon simply to show it is well known to press fit terminals 8,5g into a throughole in a circuit board 4.  See figure 4.
To have applied this teaching to the terminals 16a in Sagayama, as taught by Yoshinaga, would have been obvious since press fit connections are commonly used in this art and, as shown by Yoshinaga, may provide the terminals with an elastic effect more resistant to vibrations.
Regarding claim 2 to have provided the housing 12 with the same adhesion margin, or groove, on the housing at 12a and facing the base body and 17b would also have been obvious for the reason above.
Regarding claims 4,8 as modified above, these limitations are met.
Claims 5,11,14,15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagayama/JP ‘856/Yoshinaga etal as applied to claim 1 above, and further in view of Zeides et al. 5,513,905.
Regarding claims 5,11,14,15 Sagayama, as modified, lacks the specifics of the coil assembly 11 to drive the pressure valves 3.

One having ordinary skill in the art at the time the invention was effectively filed would recognize that the coil assembly in Sagayama likely contains the components taught in Zeides since this is the standard configuration of coil assemblies used in the art.
Regarding claim 6, as modified above, these limitations are met.
Allowable Subject Matter
Claims 3,7,9,10,12,13,16,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



5/26/21